DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 04/26/2021.  
3.	Acknowledgment is made of Related U.S. Application Data: This application is a CON of 15/714,675 filed 09/25/2017, now PAT 10,528,549.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 4-8 and 10-14 (renumbered 1-11) are allowed.  Claims 2-3, 9 and 15 have been cancelled.

Terminal Disclaimer
5.	The terminal disclaimer filed on 04/26/2021 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patents 10,528,549 has been reviewed and approved.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
6. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney, Greg W. Meyer – Registration No. 59,915 on June 24, 2021.

7.	Please amend the claims, which were filed on 04/26/2021 as follows:

1.	(Currently Amended) A system for use in loading data, the system comprising:
at least one memory including a data structure and a data hierarchical framework, the hierarchical framework having multiple nodes each associated with a data loader, the multiple nodes including a root node; and 
at least one computing device coupled to the at least one memory, the at least one computing device configured, by executable instructions associated with a test application and stored in the at least one memory, to:
for a data load related to a context of the test application, determine whether a first data loader associated with the root node for the data load requires action; 
when the first data loader requires action:
identify a first dependency of the first data loader on a second data loader associated with another node of the hierarchical framework and identify a second dependency of one of the first data loader and the second data loader on a third data loader associated with a further node of the hierarchical framework, thereby defining an execution order for the first, second and third 
execute the third data loader, and then execute the second data loader, and then execute the first data loader, in accordance with the execution order, whereby data is loaded to the data structure consistent with the data hierarchical framework.

2.	(Cancelled).

3.	(Cancelled). 

4.	(Currently Amended) The system of  claim 1 

5.	(Currently Amended) The system of  claim 1 
wherein the at least one computing device is configured to identify the first dependency from the dependency graph for the data hierarchical framework.

6.	(Original) The system of claim 1, wherein each data loader includes one or more JAVA data loader objects.  

7.	(Original) The system of claim 1, wherein the at least one computing device is further configured to:
after execution of the test application, which is associated with the data loaded to the data structure, determine whether the second data loader requires action to clean the data from the data structure; 
when the second data loader requires action:
identify a reverse dependency of the second data loader on the first data loader associated with the root node; and
execute the first data loader and then the second data loader, thereby cleansing the data loaded, by the first data loader and the second data loader, from the data structure.

8.	(Currently Amended) A computer-implemented method of loading data in connection with testing an application, based on a hierarchical framework, the method comprising:
prior to execution of a test application, building, by a computing device, a dependency graph for multiple data loaders associated with the test application and based on the multiple data loaders, the dependency graph including multiple layers, and each of the multiple data loaders associated with one of the multiple layers of the dependency graph;
determining, by the computing device, whether one of the multiple data loaders associated with the test application requires action; 
in response to determining that one of the multiple data loaders requires action, determining, by the computing device, at least one dependency of the one of the multiple data loaders requiring action on at least one other one of the multiple data loaders requiring loading, based on the dependency graph, thereby defining an execution order of the one of the multiple data loaders and the at least one other one of the multiple data loaders; and
executing the multiple data loaders, in accordance with the execution order, whereby data is loaded to a data structure for use by the test application.

9.	(Cancelled).

10.	(Currently Amended) The method of claim 8 

11.	(Original) The method of claim 10, further comprising determining, by the computing device, whether to bypass the data load, prior to determining whether one of the multiple data loaders associated with the test application requires action; and 
wherein determining whether one of the multiple data loaders associated with the test application requires action includes determining whether one of the multiple data loaders associated with the test application requires action only in response to determining the data load should not be bypassed.

12.	(Original) The method of claim 8, further comprising:
after execution of the test application, determining, by the computing device, whether one of the multiple data loaders associated with the test application requires action to clean the data from the data structure; 
determining, by the computing device, at least one reverse dependency of the one of the multiple data loaders on at least one other one of the multiple data loaders requiring cleanup, based on the dependency graph, when the one of the multiple data loaders requires action; and
executing the multiple data loaders, as defined by the at least one reverse dependency, whereby data is cleaned from the data structure.

13.	(Original) The method of claim 8, wherein the multiple data loaders include multiple JAVA data loader objects.  

14.	(Currently Amended) A non-transitory computer-readable storage medium including executable instructions associated with a test application for loading data associated with a data hierarchical framework having multiple layers, each layer having one or more nodes, and each node associated with a data loader, wherein the executable instructions, when executed by a computing device, cause the computing device to:
build a dependency graph for the data hierarchical framework; and then
determine whether a root node data loader in a root layer of the data hierarchical framework requires action; and
when the root node data loader requires action:
identify each dependency, based on the dependency graph, in a second layer of the data hierarchical framework, of the root node data loader on each of one or more data loaders associated with one or more nodes included in the second layer, thereby defining an execution order of the data loaders in the second layer identified to the dependencies; 
identify each dependency, based on the dependency graph, in a third layer of the data hierarchical framework, of the one or more data loaders associated with the one or more nodes in the second layer on each of one or more data loaders associated with one or more nodes included in the third layer, thereby further defining the execution order of the data loaders in the third layer identified to the dependencies; and
execute one or more of the data loaders based on the identified dependencies, whereby data is loaded to a data structure, in accordance with the execution order, by the data loaders associated with the one or more nodes in the third layer, then by the data loaders associated with the one or more nodes in the second layer, and then by the root node data loader.

15.	(Cancelled). 

Reason for Allowance
8. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “identify a first dependency of the first data loader on a second data loader associated with another node of the hierarchical framework and identify a second dependency of one of the first data loader and the second data loader on a third data loader associated with a further node of the hierarchical framework, thereby defining an execution order for the first, second and third second data loaders; and execute the third data loader, and then execute the second data loader, and then execute the first data loader, in accordance with the execution order, whereby data is loaded to the data structure consistent with the data hierarchical framework.” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on Monday thru Friday 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        06/24/2021.